DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Hammack on April 9, 2020
The application has been amended as follows: 
Claim 1, line 5, please insert the phrase “a textured surface formed by” before the phrase “an array”.
Claim 1, line 12, delete the phrase “to form a texture surface”.
Claim 3, line 2, delete the phrase “having the texture surface formed thereon”. Claim 10, line 5, insert the phrase “a textured surface formed by”.
Claim 10, line 5, please insert the phrase “a textured surface formed by” before the phrase “an array”.
Claim 10, line 11, delete the phrase “to form a textured surface”.
Claim 12, line 2, delete the phrase “having the texture surface formed thereon”. 
Claim 19, lines 15 and 16, delete the phrase “to form a textured surface”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a film applied to the features on portions of the features at a spray angle of between about 110 and about 160 degrees as measured from a plane of the textured surface, the spray angle protecting a shaded area of the features that including areas of the body that function as an anode when in use on the processing chamber, wherein the film includes a porosity of about 2% to about 3.5%.
Claims 10-18 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a spray film applied to the features on portions of the features at a spray angle of between about 110 degrees and about 160 degrees as measured from a plane of the textured surface, the plane being substantially parallel to the vertical centerline, wherein a shaded area of the features, comprising areas of the body that function as an anode when in use in the RFPVD chamber, is shielded from the spray film by the spray angle, wherein the spray film includes a porosity of about 2% to about 3.5%.
Claims 19 and 20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a conductive body having a vertical centerline, the body having an array of features formed in a surface of the body that is exposed to a plasma when in use in the PVD chamber, the surface having a sacrificial coating disposed thereon, the features having an opening in the surface, the features having a profile, the profile having a geometric centerline extending away from the target through the opening, the geometric centerline forming an acute obtuse angle with the vertical centerline of the body, 
The closest prior art to Koyama et al. (U.S. Pat. 5,837,057) and Takahashi et al. (U.S. PGPUB. 2005/0084654 Al) fail to teach the film on the features formed by spraying or spray film and the porosity of the film and the sacrificial coating. 
The obviousness type double patenting has been removed because the claims do not cover the same scope and do not overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 27, 2021